DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 11, 13, 17, 19, and 20 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aldridge (U.S. Patent Application Publication Number 2011/0120218.  Aldridge discloses that according to an aspect of the invention, a hand-held detection device for determining the height of a material in a rigid-walled container from the outside of the container without accessing the interior of the container comprises: (a) means for detecting, through the wall of the container, the presence or absence of the material inside the container adjacent to the detector; (b) means for generating a first output corresponding to the presence or absence of the material inside the container adjacent to the detector, whereby the location of the surface level of the material inside the container can be determined through the wall of the container by moving the device and observing the first output; (c) means for measuring the vertical distance between the surface level of the material and a reference point associated with the container; (d) means for generating a second output corresponding to the vertical  by using the second output. According to a further aspect of the invention, a method for calculating the volume of a material in a container is provided (Please see the abstract).
With respect to claim 1, Aldridge discloses and illustrates a non-intrusive portable liquid product measuring device (the abstract discloses a hand-held detection device for determining the height of a material in a rigid-walled container from the outside of the container without accessing the interior of the container) comprising: a housing ( device 120); a sensor supported by the housing and configured to detect one or more fluid levels of a container (detecting means 123); and a measurement system configured to receive information indicative of a geometric measurement of the container (means to measure the vertical distance is disclosed in paragraph [0028]), determine a volume amount of fluid in the container based on the geometric measurement of the container and the one or more detected fluid levels of the container (a method of calculating the volume of the material is disclosed in paragraph [0041]), and output the volume amount of fluid in the container (see paragraphs [0041] and [0042]).
With respect to claim 2, the device of claim 1 further comprising a signal unit for indicating a detection of a fluid level of the container (a first output 128 is disclosed in paragraph [0026]).

With respect to claim 11, the device of claim 1 wherein the sensor is selected from the group consisting of a capacitance sensor, LIDAR sensor, RADAR sensor, vision sensor, camera-based sensor, and an ultrasonic sensor is disclosed in paragraph [0028].
With respect to claim 13, the device of claim 1 wherein the device further comprises a motion system configured to move the device along a track and wherein the device is placed proximal to or in abutment with an outer surface of the container is disclosed as paragraph [0035] discloses that the detection device 120 can be attached to an extender such as a metal or wooden pole.
With respect to claim 17, a method for determining an amount of fluid in a container having a fluid level, the method comprising: supplying a non-intrusive portable liquid product measuring device (the abstract discloses a hand-held detection device for determining the height of a material in a rigid-walled container from the outside of the container without accessing the interior of the container) comprising: a housing (device 120), a sensor supported by the housing and configured to detect one or more fluid levels of a container (detecting means 123), and a measurement system configured to receive information indicative of a geometric measurement of the container (means to measure the vertical distance is disclosed in paragraph [0028]), determine a volume 
With respect to claim 19, the method of claim 17 wherein the measuring device further comprises a motion system configured to move the measuring device along a track; wherein the measuring device is placed proximal to or in abutment with the outer surface of the container; and wherein moving the measuring device along the vertical distance of the container comprises the motion system moving the measuring device along the track is disclosed as paragraph [0035] discloses that the detection device 120 can be attached to an extender such as a metal or wooden pole and figure 1 illustrates the arrangement as claimed.
With respect to claim 20, a method of monitoring an amount of fluid in a container having a fluid level, the method comprising: supplying one or more non-intrusive portable liquid product measuring devices comprising: a housing, a sensor supported by the housing and configured to detect one or more fluid levels of a container, and a .
Claim Rejections - 35 USC § 103




The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 6, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aldridge as applied to claim 1 above, and further in view of Smith (U.S. Patent Number 3,120,757).  Smith discloses that the invention relates to a method and means for determining the level of a liquid in a container having no visible level indicator. It is one object of the invention to measure the level of a liquid in a container from a .
With respect to claim 3, while Aldridge does not disclose any graduated means of measurement, Smith discloses such a means and illustrates it in Figure 2.  It would be obvious to add such a graduated measuring instrument in order to make it easy to get a quick idea of the amount of material in the container without waiting for the sensor signals. 
With respect to claims 6 and 7, the marker on the container shown in Figure 2 of Smith is able to be read and it is indicative of the geometric information as it is indicative of the height of the material in the container.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aldridge as applied to claim 1 above, and further in view of Banks (U.S. Patent Number 3,206,979). Banks discloses that the present invention relates to an apparatus for measuring material level, and more particularly relates to an apparatus which measures the level of a material by 10 utilizing a material sensing device to locate and follow the material level. Banks and Aldridge disclose a means of measuring material level in a container and are in the same field of endeavor.
With respect to claim 5, Aldridge fails to disclose a measurement wheel to measure material level.  However, Banks illustrates such a measurement wheel to indicate material level.  One of ordinary skill in the art would be motivated to combine . 
Claims 8-10, 12-16, 18, and 21-23 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Aldridge as applied to claims 1, 17, and 20 above, and further in view of Lichte (U.S. Patent Number 5,303,585).  Lichte discloses a volume sensing system includes electronic circuitry which is electrically connected to an ultrasonic transducer. The transducer is affixed by means of an adaptor to the base of a container having a known configuration. The container holds a liquid and a gas so that a liquid-gas boundary is formed within the container. The transducer generates ultrasonic pulses which propagate through the liquid, are reflected at the liquid-gas boundary, and are received again by the transducer. The received return pulse is converted into an electrical signal which is analyzed by the electronic circuitry to determine the level of the liquid within the container. The level of the liquid within the container is then employed to determine the volume of the liquid within the container in accordance with the configuration of the container. In a preferred embodiment, the adaptor includes an indicator which may be used to identify the configuration of the container (Please see the abstract). Lichte and Aldridge disclose a means of measuring material level in a container and are in the same field of endeavor.
With respect to claims 8 and 9, while Aldridge does not explicitly disclose the use of a memory to store information, Lichte discloses such a memory and the use of memory with electronic systems and material measurement systems are well established within the art.  

With respect to claims 12 and 22, while Aldridge is silent with respect to use of a reference point, Lichte discloses an attachment with reference to the bottom, thus a reference point is established.
With respect to claim 14, while not explicitly disclosed, the use of wireless communication in electronic systems is well established in the art and one of ordinary skill in the art would be motivated to use wireless communication, for example, to enable a system to be able to be monitored remotely.
With respect to claim 15, 16, and 23, use of cloud computing and analytics are well established in the art and thus one of ordinary skill in the art can use such techniques if it makes the system more streamlined in operation. 
With respect to claims 18 and 21, a display and memory are disclosed to be used in Lichte.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY T FRANK whose telephone number is (571)272-2193.  The examiner can normally be reached on M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RODNEY T. FRANK
Examiner
Art Unit 2861



/JOHN FITZGERALD/Primary Examiner, Art Unit 2861